EXHIBIT A




EXHIBIT A
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                                   INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                                 RECEIVED NYSCEF: 08/14/2019




                     SUPREME                             COURT                       OF         THE               STATE                      OF         NEW YORK                                                 Ind
                     COUNTY                           OF         NASSAU
                                                                                                                                      ---                                              X


                     TIMOTHY                             POWERS,




                                                                                                       Plaintiffs,

                                                                -against                 -




                     ROMAN                       CATHOLIC                                    DIOCESE                        OF
                     ROCKVILLE                                   CENTRE,                         ST.          MARTIN                             OF
                                                                                                                                                                                                                 add
                     TOURS                     CHURCH                          and           ROBERT                         GUGLIELMONE,

                                                                                                                                                                                                                Wat
                                                                                                       Defendants.
                                                                                                                                                                                                                 Lam

                                              ----¬-----------------------------------                                                                                                 X


                    To        the       above-named                            defendants:




                                         YOU               ARE                HEREBY                          SUMMONED                                       to    answer               the           complaint

                    serve           a        copy         of          your          answer             or,        if       the         complaint                   is     not         served             with

                    notice              of       appearance,                         on         the          Plaintiff's                      Attomeys                    within               20        days

                    summons,                        exclusive                  of     the       day          of        service               (or        within          30      days          after        the

                    summons                      is     not           personally
                                                                                                 delivered                       to         you         within          the        State            of    New
                    failure             to     appear                 or     answer,            judgement                         will             be    taken          for     the        relief         demand



                    A COPY                          OF         THIS                 SUMMONS                                WAS                FILED                WITH                 THE               CLER
                    NASSAU                          COUNTY                           ON                                                     IN          COMPLIANCE                                       WITH
                    306(a).




                    Dated:              New            York,               New           York

                                        August                  14,        2019

                                                                             1 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                             INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 08/14/2019




                    TO:

                    ROMAN                CATHOLIC               DIOCESE        OF   ROCKVILLE       CENTRE
                    50     N      Park    Ave,

                    Rockville            Centre,        NY    11571



                    ROBERT                GUGLIELMONE,
                     114      Broad       St

                    Charleston,             SC     29401



                    ST.       MARTIN               OF      TOURS      CHURCH
                    37     Union         Avenue

                    Amityville,            NY       11701




                                                           2 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                              INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                           RECEIVED NYSCEF: 08/14/2019




                     SUPREME                      COURT                   OF          THE            STATE               OF        NEW YORK                                                      Inde
                     COUNTY                     OF       NASSAU
                     _____________________                         _________          _________________,_____--                                                   X


                     TIMOTHY                      POWERS,


                                                                                                                                                                                                 VER
                                                                                            Plaintiffs,
                                                                                                                                                                                                 CO
                                                        -against              -




                     ROMAN               CATHOLIC                             DIOCESE                        OF
                     ROCKVILLE                           CENTRE,                      ST.       MARTIN                     OF
                     TOURS            CHURCH                            and       ROBERT                     GUGLIELMONE,


                                                                                            Defendants.



                    _____________________________________                                              -_------¬____.                                            X
                                  Plaintiff(s),                 above             named,               complaining                     of        the         defendants,                    by    M


                    PLLC.,          respectfully                     allege(s):




                                                                                                     NATURE                  OF THE                           CLAIM


                    1.       This          is     a     case       of     plaintiff            Timothy                  Powers               who             was           sexually              abus




                             by       Father              Robert              Guglielmone                        ("Guglielmone")                                     at     and        of    Rom


                             Rockville                   Centre            ("Diocese").




                    2.       Father               Robert             Guglielmone                           was     a     priest             at         St.      Martin                of    Tours



                             New            York,              which              was         part          of    the        Diocese.                        Father               Robert            G



                                                  the     community                     and          the    children              at    church                  as        a sexual           predato
                             among                            3 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                             INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                       RECEIVED NYSCEF: 08/14/2019




                     5.    Timothy                     Powers              was               sexually                     abused              by          Father           Guglielmone                       at




                           he    was            8 years             old.




                     6.    In       approximately                                 1978               and              continuing                          through                 1989,           Robert




                           Timothy                     Powers              to         go       to        the         back         of        the       rectory
                                                                                                                                                                           and         the       church's



                           Father              Guglielmone                             molested                       Mr.          Powers,                   performed                    oral       sex      o



                           Powers                 to      perform                     oral          sex              on     him,             and           had       sexual               intercourse




                          Mr.          Powers              was         a child.



                                                                                                                                                  PARTIES


                    7.    At           all        times          herein                        mentioned                           defendant                        ROMAN                          CATHO


                          ROCKVILLE                                  CENTRE                                    was          a    not          for         profit           corporation                     incor



                          New              York         and      by             virtue              of         the        laws         of      the         State       of        New         York.



                    8.    At         all        times            herein                       mentioned,                           defendant                        ROMAN                          CATHO


                          ROCKVILLE                                  CENTRE                                    was          located                  at      50      N.         Park         Avenue,



                          York               11571.



                    9.    At        all        times          herein                     mentioned,                             defendant                      ROBERT                        GUGLIEL


                                                        under                   the            direction                         and              control                  of       defendant
                          operating



                          DIOCESE                         OF        ROCKVILLE                                             CENTRE,                           and      its        agents,           servants




                    10.   At     all         times         herein                 mentioned,                              Father              Robert                Guglielmone                         was

                                                               4 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                          INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                         RECEIVED NYSCEF: 08/14/2019




                     12.     At        all   times           herein             mentioned,                        defendant                ST.               MARTIN                     OF


                            located            at     37    Union              Avenue,                 Amityville,                    NY          11701.



                     13.    At         all    times           herein             mentioned,                        defendant                  ROBERT                          GUGLIE


                            operating
                                                      under             the       direction                   and          control             of            defendant                  ST.



                            CHURCH,                        and       its      agents,              servants              and/or          employees.



                    14.     At         all    times           herein              mentioned,                         Father             ROBERT                            GUGLIELM


                            servant           and/or             employee                  of      defendant                  ST.       MARTIN                           OF       TOURS


                    15.     At        all    times          herein             mentioned,                     Defendants                      the            ROMAN                   CATH


                            ROCKVILLE                                CENTRE,                          ST.           MARTIN                          OF             TOURS                  CH


                            GUGLIELMONE                                       were          agents,            servants,                employees                        and/or         alter




                                                                                                      FACTS                   OF       THE              CASE


                    16.    Defendants                  ROMAN                      CATHOLIC                               DIOCESE                         OF           ROCKVILLE


                           MARTIN                      OF            TOURS                      CHURCH's                             negligence                       and         recklessness




                           ROBERT                     GUGLIELMONE                                        to       have        access              to     children,                including



                           despite            his      reputation                    of     being             a      sexual            predator                    and      therefore




                           injuries            that         Plaintiff                   incurred                  because               but            for         Defendants



                           DIOCESE                     OF          ROCKVILLE                                  CENTRE's                        and            ST.         MARTIN


                           negligence,                 Plaintiff              would             not      have            suffered             the            mental           and       physica


                                                            5 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                                                                        INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                                                                    RECEIVED NYSCEF: 08/14/2019




                    17.        The       defendants                  ROMAN                    CATHOLIC                                 DIOCESE                     OF          ROCKVILLE                              CENTRE                    and



                           ST.             MARTIN                     OF             TOURS                      CHURCH                          failed             to         remove                 defendant                   ROBERT


                           GUGLIELMONE                                       from            his         position                 as     a     priest             or      to      take         any            steps        to        keep       the



                           dangerous                 predator               away       from              the     children               of     the        church.



                    18.    Defendant                  ROBERT                    GUGLIELMONE                                            instructed                Plaintiff             to     wait        for     him        in      the     back



                           of     the       rectory            and/or           the      basement                      of        the     church             rectory.              When               Defendant                  ROBERT


                           GUGLIELMONE                                      arrived,           he        molested                 plaintiff,              performed                    oral        sex    on      plaintiff,               forced



                           plaintiff           to     perform               oral      sex          on      him,        and         forced             plaintiff            to     have         sexual            intercourse                 with



                           him.


                19.        Father           Guglielmone                      manipulated                        Mr.        Powers              into        the      sexual             abuse         by       saying            that       it was


                                             will"
                          "God's                         and         that      "God          will         reward             his       children             if they            did      what         was        asked           of     them".



                20.       Defendant                   ROBERT                       GUGLIELMONE                                          molested,                  abused               and/or            raped            Mr.         Powers


                          between             twenty            and         thirty      times             between                 1978         and         1979.



                21.       As         a result           of     the      sexual           abuse                  Mr.         Powers             endured,                  he       became              scared,              anxious            and


                          remains             unable            to     leave           his         home.              As         a result            of     the        sexual           abuse,            Mr.         Powers               began


                                                                                                                                   402
                          cutting           class        and        urinating            in        his         pants         in              grade.          Mr.         Powers               was        also     turned             to     a life



                          of     drugs        in     an effort              to forget              his     abuse            and        has      been         incarcerated.



                22.       As      such,            Plaintiff           suffered               catastrophic                        and        lifelong              injuries             as     a result               of    defendants



                          ROMAN                    CATHOLIC                          DIOCESE                          OF          ROCKVILLE                              CENTRE's                        and      ST.        MARTIN


                          OF         TOURS                CHURCH's                           negligence                     in     undertaking                     a duty              to     keep        patrons,               including



                          young            children,           of      its     parishes                  safe     from            predators                and          failing         to     act       in     accord            with       that



                          duty        by    allowing                defendant                ROBERT                         GUGLIELMONE,                                       a known               predator,              to continue



                          his     role       where             he     would            continue                   to       have          the      opportunity                     to        prey         on     young             children,




                                                                                                   6 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                                                                INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                                                           RECEIVED NYSCEF: 08/14/2019




                        and/or                the           Diocese                      failed            to             adequately                         supervise                  defendant                 ROBERT


                        GUGLIELMONE.


                 23.    Defendants                    ROMAN                   CATHOLIC                             DIOCESE                          OF       ROCKVILLE                         CENTER                  and         ST.


                        MARTIN                        OF         TOURS                    CHURCH                          knew                 or      should           have           known           that       defendant


                        ROBERT                   GUGLIELMONE                                       sexually                   abused            children             and/or          had      the    propensity               to     do


                        so.


                24.     Mr.      Powers               brings           this     lawsuit             to     recover                  for    the        emotional               and      physical           suffering            they


                        incurred              because                 of      the        negligence                      of        the         ROMAN                  CATHOLIC                       DIOCESE                       OF


                        ROCKVILLE                           CENTRE                       and       ST.      MARTIN                         OF         TOURS                 CHURCH                  and     to    make          sure


                       no     other           child        is     forced            to    suffer         the        abuse                and        physical          and       mental          trauma           he    felt        and


                       continues               to feel.



                                         AS AND                       A FIRST              CAUSE                  OF          ACTION                      FOR        NEGLIGENCE
                              AGAINST                   ROMAN                   CATHOLIC                             DIOCESE                         OF        ROCKVILLE                       CENTRE


                25.    Plaintiffs              repeat,            reiterate               and       reallege                  each         and            every       allegation               contained              in      those


                       paragraphs                of     this          Complaint                 marked              and            designated                  1. through             24..     inclusive,             with         the


                       same          force       and       effect          as if hereinafter                       set        forth        at length.


                26.    At      all      times           mentioned                        herein,           defendant                       ROMAN                     CATHOLIC                       DIOCESE                     OF


                       ROCKVILLE                            CENTRE                        owed           a duty               of      care          and/or          duty        of     care     including              but         not


                       limited          to,      in     loco           parentis            to      keep          the          children               of     its     parishes           and      schools          safe         from


                       sexual          abuse          by        its    clergymen                   under           its        supervision                   and      control,          including            on    company


                       premises,               that      ultimately                  befell         the          Plaintiff,                and        the         Diocese            had      a duty        to    supervise


                       defendant              ROBERT                       GUGLIELMONE.


                27.    At      all      times           mentioned                        herein,          defendant                       ROMAN                      CATHOLIC                       DIOCESE                     OF


                       ROCKVILLE                            CENTRE                        and/or           its      agents,                servants                and/or        employees                breached              the




                                                                                                7 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                                                                        INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                                                                    RECEIVED NYSCEF: 08/14/2019




                        above-stated                             duty           in     a        negligent,               reckless,             willful             and         wanton                 manner,             and        caused


                        Plaintiff               to be sexually                          assaulted.


                 28.    As          a     result             of         the          negligence               of         defendant                  ROMAN                     CATHOLIC                            DIOCESE                    OF


                        ROCKVILLE                                      CENTRE                      and/or          its     agents,            servants              and/or                employees,               plaintiffs           were


                        caused              serious                    personal             injuries,            emotional                  distress,              mental             pain          and       suffering,             mental


                        anguish                 and/or             physical                manifestations                       thereof,            and        other         losses,          all     of     which         have        not     as


                        of yet           been          ascertained.


                29.     By          reason                  of         the       foregoing,                   Plaintiff               is     entitled              to        compensatory                         damages               from


                       defendants                      in        such         sums         as a jury             would           find       fair,    just        and         adequate.


                30.    By       reason                of         the     foregoing,                 Plaintiff              is entitled              to     punitive             damages                    from      defendants                in


                       such         sums              as a jury               would              find    fair,      just        and        adequate.


                31.    The          amount                  of     damages                 sought            exceeds             the       jurisdiction                 of     all        lower        courts           which        would


                       otherwise                     have         jurisdiction.


                32.    This         action             falls           within          exceptions                to Article                16 of         the     C.P.L.R.


                                          AS AND                       A SECOND                         CAUSE                 OF      ACTION                    FOR           NEGLIGENCE
                                                                   AGAINST                        ST.       MARTIN                    OF       TOURS                   CHURCH


                33.    Plaintiffs                    repeat,             reiterate                and       reallege               each        and         every             allegation                contained                in     those


                       paragraphs                      of        this        Complaint                  marked             and        designated                   1. through                 32..         inclusive,           with         the


                       same             force         and         effect             as if hereinafter                    set     forth       at length.


                34.    At     all        times          mentioned                      herein,           defendant                ST.       MARTIN                      OF      TOURS                      CHURCH                 owed         a



                       duty         of     care            and/or             duty         of     care       including              but       not        limited         to,         in    loco       parentis           to     keep     the


                       children                 of     its        parishes              and         schools              safe      from         sexual             abuse             by      its     clergymen                under          its


                       supervision                      and             control,                including                on      company                  premises,                   that          ultimately             befell        the




                                                                                                        8 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                                                           INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                                                           RECEIVED NYSCEF: 08/14/2019




                         Plaintiff,               and              the          Church               had            a          duty               to      supervise                    defendant                 ROBERT


                         GUGLIELMONE.


                 35.     At    all     times            mentioned               herein,           defendant                ST.         MARTIN                       OF       TOURS                CHURCH                  and/or


                         its    agents,            servants                and/or         employees                     breached                  the     above-stated                   duty         in     a   negligent,


                         reckless,            willful             and      wanton         manner,             and        caused              Plaintiff           to be sexually                   assaulted.


                 36.     As    a result           of       the      negligence              of     defendant               ST.         MARTIN                       OF       TOURS              CHURCH                    and/or


                         its   agents,            servants                and/or        employees,                   plaintiffs                   were         caused          serious            personal           injuries,


                        emotional                  distress,                mental               pain        and           suffering,                    mental               anguish              and/or            physical


                        manifestations                      thereof,          and       other        losses,         all       of     which             have        not      as of     yet    been          ascertained.


                37.     By          reason            of         the       foregoing,               Plaintiff              is        entitled             to        compensatory                      damages              from


                        defendants               in such               sums        as a jury             would          find        fair,     just       and        adequate.


                38.     By     reason           of         the     foregoing,             Plaintiff               is entitled                to    punitive               damages            from          defendants             in


                        such         sums       as a jury               would        find        fair,     just      and        adequate.


                39.     The         amount            of     damages               sought          exceeds              the     jurisdiction                   of     all     lower       courts           which         would


                        otherwise              have         jurisdiction.


                40.     This        action       falls           within       exceptions                 to Article                 16 of the            C.P.L.R.


                         AS AND                FOR               A THIRD              CAUSE                 OF       ACTION                       FOR          NEGLIGENT                          HIRING,
                       RETENTION                        AND             SUPERVISION                          AS TO                  ROMAN                  CATHOLIC                          DIOCESE                 OF
                                                                                        ROCKVILLE                               CENTRE


                41.     Plaintiff            repeats.              reiterates           and        realleges               each             and        every         allegation              contained              in    those


                        paragraphs               of        this        Complaint            marked                and      designated                    1. through               40.,       inclusive,            with      the


                        same         force      and         effect         as if hereinafter                  set forth               at length.


                42.     Defendant              ROMAN                      CATHOLIC                        DIOCESE                      OF         ROCKVILLE                           CENTRE,                 had        a duty


                        to supervise              and            prevent        known            risks       of     harm            to patrons             of       its     parishes         by     its    clergymen.




                                                                                            9 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                                                                    INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                                                                   RECEIVED NYSCEF: 08/14/2019




                    43.     Defendant                   was          negligent               in       hiring,            retaining              and         supervising                  their           personnel,              such          as



                            defendant                   ROBERT                      GUGLIELMONE,                                          who           were             careless,               unskillful,               negligent,


                            reckless             and          acted           in        a    willful             and          wanton            manner               in        not       possessing                 the       requisite


                            knowledge                   and          skill         of       priests            and        church            officials               who             should         have          properly            been



                            supervising                 the      priests           to ensure              the          safety         of the      children               of     the     parishes.


                44.         Defendant               ROMAN                      CATHOLIC                                DIOCESE                    OF         ROCKVILLE                                CENTRE                  knew         or


                            should         have          known               defendant                 ROBERT                     GUGLIELMONE                                        sexually            abused           and/or         had


                            the      propensity                to sexually                  abuse         children              and       did     nothing            to stop             it.


                45.         As       a result           of      such         negligent                 hiring,            supervising                  and      retention,                   Plaintiff           was       caused          to


                            suffer        serious             personal              injuries,             emotional                   distress,         conscious                     pain       and       suffering,            mental


                           anguish              and/or          physical                manifestations                        thereof,          and     other            losses,         all     of      which         have        not     as


                           of yet        been       ascertained.


                46.        By     reason           of     the        foregoing,                Plaintiff               is entitled           to compensatory                            damages                 from      defendant


                           in such         sums           as a jury            would               find        fair,     just       and     adequate.


                47.        By     reason           of         the     foregoing,                   Plaintiff              is entitled             to    punitive                    damages              from      defendant               in


                           such        sums        as a jury             would              find       fair,      just        and       adequate.


                48.        The         amount            of     damages                 sought            exceeds               the     jurisdiction                of        all     lower        courts          which         would


                           otherwise              have         jurisdiction.


                49.        This        action       falls           within         exceptions                   to Article               16 of        the     C.P.L.R.


                          AS AND                FOR            A FOURTH                        CAUSE                    OF       ACTION                 FOR           NEGLIGENT                             HIRING,
                          RETENTION                       AND            SUPERVISION                                   AS TO_ST.                  MARTIN                       OF       TOURS                CHURCH


                50.        Plaintiff            repeats,             reiterates               and         realleges               each          and         every         allegation                  contained             in     those


                           paragraphs               of        this      Complaint                   marked               and        designated                1. through                  49.,        inclusive,            with         the


                           same         force      and         effect         as if hereinafter                         set     forth      at length.




                                                                                                   10 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                            INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                     RECEIVED NYSCEF: 08/14/2019




                     51.    Defendant                     ST.         MARTIN                          OF            TOURS                             CHURCH,                            had      a        duty



                            known            risks          of        harm          to        patrons                of       its         church                 by         its     clergymen.



                     52.    Defendant                     was           negligent                     in         hiring,                  retaining                      and          supervising



                            defendant                     ROBERT                              GUGLIELMONE,                                                       who                were              careless,




                            reckless              and            acted             in         a      willful                  and               wanton                      manner               in        not



                            knowledge                      and           skill           of         priests                and             church                     officials                 who             shou




                           supervising                    the         priests            to       ensure                the         safety                of     the          children                of    the




                    53.    Defendant                      ST.            MARTIN                                OF             TOURS                             CHURCH                           knew



                           defendant                 ROBERT                              GUGLIELMONE                                                      sexually                   abused                and/or




                           sexually               abuse           children                    and          did       nothing                     to
                                                                                                                                                          stop
                                                                                                                                                                        it.




                    54.    As       a    result           of      such            negligent                        hiring,                 supervising                             and       retention,




                           suffer         serious                personal                 injuries,                   emotional                           distress,                  conscious                    pa



                           anguish             and/or             physical                    manifestations                                   thereof,                  and         other            losses,




                           of     yet    been         ascertained.




                    55.    By       reason           of     the         foregoing,                      Plaintiff                    is        entitled                to         compensatory



                           in     such       sums           as        a jury            would               find           fair,          just         and            adequate.




                    56.    By       reason           of         the       foregoing,                        Plaintiff                     is      entitled                    to     punitive               dama



                           such         sums         as     a jury               would              find           fair,       just              and           adequate.


                                                                11 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                       INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                   RECEIVED NYSCEF: 08/14/2019




                                                AS AND                   FOR             THE               FIFTH                   CAUSE                      OF ACTION                                 FOR
                                                                      AS         TO DEFENDANT                                             ROBERT                            GUGLIELMONE


                     59.    Plaintiff                repeats,                  reiterates                  and          realleges                     each              and          every              allegatio




                            paragraphs                      of        this        Complaint                        marked                     and         designated                    1.      through



                            same            force          and          effect           as      if    herein             set       forth            at       length.




                     60.    Defendant                        ROBERT                               GUGLIELMONE's                                                         predatory,                       abusiv




                            unlawful                 acts         against                Mr.            Powers,                   created                 a     reasonable                      apprehensio



                            immediate                      harmful                  or         offensive                  contact                    to       plaintiff's                    person,




                           intentionally                         by          defendant                   ROBERT                               GUGLIELMONE                                          to        plai




                           consent.




                    61.    As         a direct             and           proximate                     result           of        the          aforementioned                                assault,




                           the          past,        and          will            continue                   to        sustain                 in     the            future,            serious                 a



                           injuries             and         emotional                    distress,                 mental                 anguish,                   embarrassment                               a



                    62.    As         a    direct           and              proximate                    result             of         the         aforementioned                               assaults,




                           medical                  expenses                     and          other           economic                         damages,                     and         will            now


                           sums            of    money                 for        medical                care          and         attention                    in       effort         to      cure            hi



                           to    alleviate                  her          pain          and            suffering,                   emotional                         distress,                 mental



                           and        humiliation.




                    63.    By      reason             of         the
                                                                  12      foregoing,
                                                                         of   18                           plaintiff               TIMOTHY                                  POWERS                         is
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                                                                   INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                                                            RECEIVED NYSCEF: 08/14/2019




                    64.    The         amount               of     damages              sought           exceeds               the     jurisdiction                  of    all        lower         courts           which           would


                           otherwise              have            jurisdiction.


                    65.    This         action         falls            within       exceptions                   to Article            16 of the             C.P.L.R.


                                         AS AND                    FOR THE                   SIXTH                 CAUSE                OF         ACTION                 FOR            BATTERY


                                                                                   AS TO            ROBERT                      GUGLIELMONE


                 66.       Plaintiff             repeats,                 reiterates          and        realleges                  each       and        every           allegation                 contained                 in     those


                          paragraphs                   of        this       Complaint              marked                and         designated               1. through                  65.,          inclusive,             with        the


                          same          force       and           effect          as if herein               set forth              at length.



                67.       When              Mr.              Powers                  was          approximately                            eight          years            old,            defendant                    ROBERT


                          GUGLIELMONE                                        manipulated                 and/or            forced            Mr.        Powers            to meet             him        in the        back          of the



                          rectory          and/or                the       church's           basement                   and        unlawfully                sexually                abused            and        raped        him        by


                          molesting               him,             forcing           Mr.      Powers                to    perform             oral        sex        on    him,          performing                    oral         sex    on


                          Mr.     Powers,               and             forcing        Mr.    Powers                to have            sexual           intercourse               with         him.


                68.       Defendant                     ROBERT                         GUGLIELMONE's                                          unlawful,                   abusive,                  manipulative,                         and



                          predatory               acts             against             Mr.     Powers,                   amounted                  to     a     series           of      harmful                 and       offensive


                          contacts           to        plaintiff's                person          all        of     which            were          done         by     defendant                   to     plaintiff            without


                          plaintiff's             consent.


                69.       As     a direct          and           proximate               result         of    the        aforementioned                       batteries,               Plaintiff            has      sustained              in


                          the     past,          and             will        continue             to     sustain               in      the     future,            psychological                          injury,           pain           and



                          suffering,              serious                  and       severe            psychological                         and        emotional                distress,                mental              anguish,


                          embarrassment                          and        humiliation.


                70.       By     reason           of        the         foregoing,           plaintiff              TIMOTHY                        POWERS                    is entitled                  to   compensatory


                          damages            from                defendant              ROBERT                      GUGLIELMONE                                   in      such          sums            a jury         would          fmd




                                                                                               13 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                      INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                    RECEIVED NYSCEF: 08/14/2019




                            fair,      just               and           adequate,                 and           the    plaintiff,                    Mr.            Powers,                      is        further




                           exemplary                        damages                       from          defendant                    ROBERT                             GUGLIELMONE


                           would                   find           fair,          just           and        appropriate                       to          deter               said           defendant



                           similar                 misconduct.



                    71.    The         amount                      of      damages                     sought         exceeds                     the       jurisdiction                              of      all    l



                           otherwise                      have            jurisdiction.




                    72.    This        action                   falls          within            exceptions                    to     Article                  16       of     the         C.P.L.R.



                     AS AND            FOR                THE                  SEVENTH                       CAUSE                     OF ACTION                                     FOR               NEGLIG


                                                                                           OF          EMOTIONAL                                   DISTRESS                                AS              TO


                                                          ROMAN                         CATHOLIC                          DIOCES                          OF            ROCKVILLE


                    73.   Plaintiff                   repeats,                   reiterates                and        realleges                     each                and              every              allegation




                          paragraphs                        of          this        Complaint                     marked                  and            designated                         1.        through



                          same          force               and           effect           as     if    herein           set         forth          at     length.




                    74.   Defendant                        ROMAN                           CATHOLIC                                 DIOCESE                             OF               ROCKVILLE


                          agents,                  servants                     and/or             employees,                         knew                or        reasonably                              should



                          failure             to      properly                     advise,              supervise                   and      hire          Father                   Guglielmone,



                          abused               Plaintiff,                      would             and        did       proximately                              result               in     physical                  a



                          Plaintiff.


                                                                    14 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                                                           INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                                                        RECEIVED NYSCEF: 08/14/2019




                    76.    Defendant                  has       the         power,         ability,          authority            and      duty         to        intervene              with       and/or           stop       the


                           improper              conduct              that      resulted           in Plaintiff               being      sexually             abused           by        Father       Guglielmone.


                 77.       Despite          said        knowledge,                    power           and     duty,       defendant             negligently                   failed        to act       so as to stop,



                           prevent,             and       prohibit              the      improper               conduct           that       resulted               Father           Guglielmone                     sexually


                           abusing          Plaintiff.


                 78.       The         amount           of      damages               sought          exceeds            the    jurisdiction                 of     all     lower         courts         which           would


                           otherwise             have          jurisdiction.


                79.        This        action         falls      within          exceptions                 to Article           16 of the           C.P.L.R.


                     AS AND            FOR         THE               EIGHTH                CAUSE               OF       ACTION                FOR            NEGLIGENT                            INFLICTION


                             OF        EMOTIONAL                              DISTRESS                   AS TO            ST.         MARTIN                  OF          TOURS             CHURCH


                80.       Plaintiff             repeats,             reiterates            and        realleges           each         and       every             allegation              contained              in      those


                          paragraphs               of         this      Complaint               marked             and        designated              1. through                  79.,      inclusive,            with       the


                          same          force      and         effect         as if herein             set     forth      at length.


                81.       Defendant                ST.           MARTIN                    OF         TOURS               CHURCH                      and          their       agents,             servants            and/or



                          employees,                  knew            or     reasonably               should            have      known              that         the      failure        to      properly           advise,


                          supervise              and         hire       Father         Guglielmone,                     the     priest       who            sexually            abused            Plaintiff,           would


                          and     did      proximately                      result     in physical                and     emotional             distress                to Plaintiff.


                82.       Defendant                ST.          MARTIN                     OF         TOURS               CHURCH                     and           their       agents,            servants             and/or


                          employees                knew              or      reasonably                should            have         known            that         the       sexual            abuse          and        other


                          improper              conduct              would           and     did       proximately                result        in    physical               and       emotional               distress         to


                          Plaintiff.


                83.       Defendant               has         the      power,           ability,            authority           and      duty         to      intervene              with         and/or          stop      the


                          improper              conduct              that     resulted          in    Plaintiff          being        sexually              abused           by      Father         Guglielmone.




                                                                                             15 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                      INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                      RECEIVED NYSCEF: 08/14/2019




                    84.      Despite             said         knowledge,                    power          and        duty,        defendant                  negligently




                             prevent,              and             prohibit           the       improper               conduct             that         resulted               Father



                                                 Plaintiff.
                             abusing



                    85.      The        amount                of       damages              sought         exceeds                the   jurisdiction                     of    all    l



                             otherwise               have             jurisdiction.




                    86.      This       action           falls           within        exceptions                to     Article         16        of    the      C.P.L.R.



                             WHEREFORE,                                  plaintiff             demands            judgement                   against               defendant



                    would     find       fair,       adequate                   and    just.




                    Dated:     New          York,             New             York

                               August              14,        2019



                                                                                                                                          ME


                                                                                                                                          By:

                                                                                                                                                       Jordan            K.     Mers

                                                                                                                                                       Attorney               for     P
                                                                                                                                                                              58th
                                                                                                                                                       150        East

                                                                                                                                                       New          York,            Ne
                                                                                                                                                       (212)         603-9100




                                                               16 of 18
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                                       INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                      RECEIVED NYSCEF: 08/14/2019




                      SUPREME                     COURT                     OF              THE             STATE                  OF          NEW YORK                                                     Index
                      COUNTY                   OF         NASSAU
                                           ____                                                           -¬--------------------------X




                     TIMOTHY                       POWERS,


                                                                                                    Plaintiff                                                                                           ATT
                                                        -against                  -
                                                                                                                                                                                                        VER

                     ROMAN                CATHOLIC                                    DIOCESE                        OF
                     ROCKVILLE                            CENTRE,                            ST.         MARTIN                        OF
                     TOURS                CHURCH                        and            ROBERT                        GUGLIELMONE,


                                                                                                    Defendants.
                     __________      _ _ _ _ __ _________
                                                                                                                          __________________--X




                    JORDAN                 K.          MERSON,                          an          attorney              duly            admitted                to     practice                 in         the




                     State.        and     a      member                    of        the         firm          MERSON                         LAW,              PLLC.,                  attorneys



                    within         action.hereby                            affirms                   under            penalty                 ofperjury:



                                   That          he      has         read         the         within            complaint                      and        knows           the         contents                   th




                    is      true    to     his          own            knowledge.                             except              as      to      the       matters                   therein                stat




                    information                 and        belief,               and         that        as     to     those           matters              he     believes                 it   to         be



                                   That          the      sources                of         his      information                       and       knowledge                      are       investigations




                    file.




                                   That          the      reason             this            verification                   is     made              by     affirmant                   and           not          b



                    plaintiff        is   not          within          the                                  where           the                              has        his       office.
                                                                     17 of County
                                                                           18                                                          attorney
FILED: NASSAU COUNTY CLERK 08/14/2019 12:59 AM                                                                                           INDEX NO. 900003/2019
NYSCEF DOC. NO. 1                                                                                                                  RECEIVED NYSCEF: 08/14/2019




                     Index         No.                                                                          Year        2019


                     SUPREME                  COURT        OF THE          STATE              OF      NEW YORK
                     COUNTY              OF NASSAU


                    TIMOTHY               POWERS
                                                                                                    Plaintiff       ( s),


                                                           - against      -




                     ROMAN               CATHOLIC             DIOCESE              OF     ROCKVILLE                     CENTRE
                     ST.      MARTIN            OF    TOURS            CHURCH,                and     ROBERT
                     GUGLIELMONE,




                                                                                                    Defendant(s),




                                    SUMMONS                AND         VERIFIED                COMPLAINT



                                                        Merson          Law,       PLLC.

                                                              Attorneys for I'lai nti ff(s)


                                                     Office and I'ost Office Ack/ress. T.>lc>phone
                                                                    58th              34th
                                                     150 East               street           Fl.
                                                     New     York,      New      York         I0I55

                                                               (212)     603-9100




                    To:      All    Parties




                                                                       18 of 18
